DISMISS; and Opinion Filed June 16, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01619-CV

         MARTIN ONTIVEROS AND MARICELLA ROJAS, ET AL., Appellants
                                 V.
                ONCOR ELECTRIC DELIVERY, ET AL., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02693

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Justice Lang-Miers
       By letter dated February 20, 2015, the Court raised a question concerning its jurisdiction

over this appeal. To date appellant has not responded to the Court’s jurisdictional inquiry.

Accordingly, we address our jurisdiction sua sponte, as we must. M.O. Dental Lab. v. Rape, 139
S.W.3d 671, 673 (Tex. 2004) (per curiam).

       Generally, a notice of appeal is due within thirty days after the judgment is signed. See

TEX. R. APP. P. 26.1(a)(1). The deadline to file a notice of appeal is extended to 90 days after the

date the judgment is signed if any party timely files a motion for new trial, motion to modify the

judgment, motion to reinstate, or, under certain circumstances, a request for findings of fact and

conclusions of law. See TEX. R. APP. P. 26.1(a). A motion for new trial is timely if filed within

30 days of the date the judgment is signed. TEX. R. CIV. P. 329b(a).
       The trial court signed its order in this case granting the appellees’ motions for summary

judgment and finally disposing of all claims of all the parties in the case on September 25, 2015.

Accordingly, any motion for new trial was due on or before October 27, 2014. Appellants’

motion for new trial was filed on October 29, 2014. Because appellants did not file a timely

motion for new trial, appellants’ notice of appeal was due on or before October 27, 2014.

Appellants’ notice of appeal was filed on December 29, 2014, ninety-six days after rendition of

final judgment in the trial court, which would have rendered the notice of appeal untimely even

if appellants had filed a timely motion for new trial.

       Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P.

25.1(b). We dismiss the appeal for lack of jurisdiction.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE



141619F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARTIN ONTIVEROS AND                                  On Appeal from the 192nd Judicial District
MARICELLA ROJAS, ET AL., Appellants                   Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-13-02693.
No. 05-14-01619-CV         V.                         Opinion delivered by Justice Lang-Miers.
                                                      Chief Justice Wright and Justice Stoddart
ONCOR ELECTRIC DELIVERY, ET AL.,                      participating.
Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 16th day of June, 2015.




                                                –3–